ON APPLICATION FOR REHEARING
JAMES H. FAULKNER, Retired Justice.
The State’s application for rehearing makes the following allegation: “This Court based its decision upon a finding that there was no showing that the guilty pleas were made voluntarily. This issue was not preserved for review, nor was it raised on appeal.” The application for rehearing is overruled for the following reasons:
1. The appellant raised the issue whether the guilty plea was involuntary.
2. The State waived its argument that the appellant failed to preserve the involuntary guilty plea issued for appeal because
(a) The State did not raise the preservation of error defense in its original brief, and
(b) The State argued the merits of appellant’s issue.
3. The State, in its brief, went beyond the appellant’s narrowly drawn issue and opened the door to the general issue of the voluntariness of appellant’s plea by
(a) Itemizing all the requirements for a voluntary guilty plea, and
(b) Admitting that the district attorney did not use an “Ireland Form.” The trial court in its colloquy failed to inform the appellant of the omitted “Ireland Form,” thereby rendering the guilty plea involuntary.
The foregoing opinion was prepared by JAMES H. FAULKNER, Retired Justice, Supreme Court of Alabama, serving as a judge of this court, and his opinion is adopted as that of this court.
OPINION EXTENDED; APPLICATION FOR REHEARING IS OVERRULED; MOTION DENIED.
All the Judges concur.